MARSHALL, C. J.
1. Section 26 of the act of April 17, 1913 (103 O. L., 279, 286), as amended February 6, 1914 (104 O. L. 187, 18), does not by its terms exclude the jurisdiction of the court of common pleas of Hamilton county over proceedings in error from judgments of the municipal court of Cincinnati.
2. Section 12241, General Code, is a law of a general nature having uniform operation throughout the state and defines the general jurisdiction of the courts of common pleas of the state to reverse, vacate or modify judgments or other courts, including municipal courts.
3. The General Assembly is not empowered by special legislation to take away from the court of common pleas in any county any of the jurisdiction conferred by Section 12241, General Code.
4. A lessor of a building, out of possession and control, is not responsible for injuries caused by a defective condition of the premises arising during the continuance of the lease where no claim is made of defects in original construction. (Shindelbeck v. Moon, 32 Ohio St., 264, and Stackhouse v. Close, 83 Ohio St., 339, approved and followed.)
Judgment aifirmed.
Day, Allen and Kinkade, JJ., concur.